Citation Nr: 0709769	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-24 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional VA educational assistance under 
Chapter 30, Title 38, United States Code, beyond the initial 
36-month period.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1976 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claims file was subsequently transferred to 
the RO in New Orleans, Louisiana.  

The veteran testified at a Board videoconference hearing in 
May 2006.  A transcript of that hearing has been associated 
with the claims folder.  


FINDING OF FACT

The veteran served from February 1976 to February 1996 and 
received 36 months of educational assistance under Chapter 
30, Title 38, United States Code.


CONCLUSION OF LAW

The veteran is not entitled to additional educational 
assistance under Chapter 30, Title 38, United States Code. 38 
U.S.C.A. §§ 3011, 3018C (West 2002); 38 C.F.R. §§ 21.7042, 
21.7045 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from February 1976 to February 
1996.

The veteran's period of service established eligibility for 
educational assistance benefits under Chapter 34, Title 38, 
United States Code (the "Vietnam era G.I. Bill").  The 
Chapter 34 program terminated on December 31, 1989, and no 
benefits can be paid under that program for training after 
that date. 38 U.S.C.A. § 3462(e) (West 2002).  Therefore, 
Chapter 34 benefits may not be retroactively awarded, as the 
program has expired. VA cannot provide any educational 
assistance benefits under Chapter 34. VA is precluded from 
doing so by law.

However, if a veteran was eligible for educational assistance 
allowance under Chapter 34 as of December 31, 1989, he may be 
entitled to convert his entitlement to educational assistance 
under Chapter 30. 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 
21.7040; 21.7044(a). In this case, the veteran met the 
requirements under Category 2 of Chapter 30 to convert his 
educational assistance after December 31, 1989: he entered 
active duty before January 1, 1977, he served at least 1 day 
between October 19, 1984 and June 30, 1985, and served on 
active duty for at least three continuous years beginning on 
July 1, 1985; and had entitlement left from the Vietnam era 
G.I. Bill on December 31, 1989.  Therefore, the veteran's 
Chapter 34 entitlement of 36 months was converted to Chapter 
30 educational assistance entitlement.  In general, a veteran 
is entitled to 36 months of educational assistance, which 
must be used within 10 years of discharge from active duty. 
38 U.S.C.A. § 3031 (West 2002). However, for individuals 
whose eligibility is based on conversion from Chapter 34, 
pursuant to 38 U.S.C.A. § 3011(a)(1)(B)(i), the ten-year 
period of eligibility is reduced by the amount of time equal 
to the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977, and ending June 
30, 1985. 38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Here, the veteran was afforded 36 months of educational 
assistance under Chapter 30.  He claims that he is entitled 
to an additional 12 months of benefits because he qualifies 
as a Vietnam-era veteran under Category 2.  However, meeting 
the requirements of Category 2 merely renders a Vietnam-era 
veteran eligible for the 36 months of educational assistance 
under Chapter 30.  It does not render the veteran eligible 
for an additional 12-month benefit period.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional VA educational assistance under 
Chapter 30, Title 38, United States Code, beyond the initial 
36-month period is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


